Citation Nr: 1128573	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  09-00 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for systemic lupus erythematosus.

2.  Entitlement to service connection for systemic lupus erythematosus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 9, 1979 to June 23, 1979, with additional periods of ACDUTRA and inactive duty for training (INACDUTRA) in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  In that rating decision, the RO declined to reopen the previously denied claim of entitlement to service connection for systemic lupus erythematosus because no new and material evidence had been received.

As a matter of history, it is noted that in a November 1982 rating decision, the RO denied the claim for service connection for systemic lupus erythematosus because the evidence did not show it had been incurred during the Veteran's active duty for training.  The Veteran appealed.  In February 1984 and February 1985, the Board remanded for additional development.  In October 1985, the Board denied the claim for service connection based on the finding that the Veteran's disorder had existed prior to her service and it was not aggravated by any aspect of her service.  The Veteran did not appeal, and for this reason, the October 1985 Board decision became final.  The Veteran now seeks to reopen the claim.

In November 2010, the Veteran testified before the undersigned during a hearing held at the RO.  During the hearing, the undersigned identified the issue on appeal and noted what pertinent evidence was outstanding and might assist in substantiating the claim.  Additionally, the Veteran through her testimony, with the assistance of her representative, demonstrated actual knowledge of the elements necessary to substantiate the claim.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder.


FINDINGS OF FACT

1.  In an October 1985 decision, the Board denied a claim of service connection for systemic lupus erythematosus. 

2.  The evidence received since the October 1985 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's systemic lupus erythematosus was first diagnosed during a period of active duty for training (ACDUTRA). 


CONCLUSIONS OF LAW

1.  The Board's October 1985 decision that denied the claim of service connection for systemic lupus erythematosus became final.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for systemic lupus erythematosus.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Systemic lupus erythematosus was incurred in active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, in view of the Board's favorable decision to reopen the previously denied claim for entitlement to service connection for systemic lupus erythematosus and grant the underlying service connection claim, any further discussion as to possible lapses in VA's duties to assist and notify would serve no useful purpose.

2.  Application to Reopen a Previously Denied Claim

The Veteran's claim for service connection was previously denied by the RO and the Board.  In a November 1982 rating decision, the RO denied service connection. The Veteran perfected an appeal to the Board, and after remanding the matter twice for additional development, in October 1985, the Board denied the Veteran's appeal. 

The Board's October 1985 decision affirmed the November 1982 rating decision, and that rating decision is, thereby, subsumed by the appellate determination of the Board.  38 C.F.R. § 20.1104.  The Veteran did not appeal, and the Board's October 1985 decision became final.  38 C.F.R. § 20.1100.

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen her claim in November 2007.  Under the law in effect at the time she filed her claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence of record at the time of the October 1985 Board decision consisted of service records dated from 1975 to 1984 and post-service VA and private treatment records dated up to 1984.  The Board denied the claim by finding that the Veteran's systemic lupus erythematosus existed prior to her active duty for training and that there was no medical evidence that showed it was aggravated by her active duty for training.  

Evidence received since the October 1985 Board decision includes the Veteran's November 2010 testimony before the Board, in which she described having initially been diagnosed with lupus while on active duty for training.  The Veteran described having experienced fatigue and joint pain as a result of extended exposure to heat during her active duty training.  After repeatedly complaining of these symptoms and undergoing extensive testing, she was eventually diagnosed with lupus.  She stated that prior to her service in the Reserves, she had never experienced similar symptoms.  It was only with her active duty training duties that she had experienced the fatigue and joint pain that led to her diagnosis of lupus.  

The United States Court of Appeals for Veterans Claims has determined that a veteran is competent to describe the onset of symptoms in service and to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

As the Veteran is competent to describe experiencing the in-service onset of symptoms eventually determined to be related to lupus, and this information was not previously considered by decision makers, the Veteran's testimony amounts to evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for lupus is reopened.

3.  Service Connection 

The Veteran seeks service connection for systemic lupus erythematosus.  The Veteran reports that she was first diagnosed with systemic lupus erythematosus while on active duty for training with the Army Reserves.  She denied being diagnosed with, or receiving any treatment for, systemic lupus erythematosus prior to her enlistment in the Army Reserves in May 1975. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases, including lupus erythematosus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is noted that active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  As for INACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of INACDUTRA as a result of an injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 11 Vet. App. at 419.

Service connection is also available for a preexisting condition provided it was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease may be presumed to have been aggravated by active service where there is an increase in disability during service.  If there is no increase in severity of the disability, aggravation will not be presumed.  In order to rebut any presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Under VA law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran claims entitlement to service connection for systemic lupus erythematosus.  The Veteran contends that she was first diagnosed with systemic lupus erythematosus while on ACDUTRA in June 1979.  The Veteran described having experienced fatigue and joint pain as a result of extended exposure to heat during her active duty training.  After repeatedly complaining of these symptoms and undergoing extensive testing, she was eventually diagnosed with lupus.  The Veteran denies being treated for, or diagnosed with, lupus prior to enlistment into the Army Reserves in May 1975. 

A review of the Veteran's service treatment records show that at the time of her February 1975 examination prior to enlistment, her physical and psychiatric evaluation was normal.  On the associated report of medical history, the Veteran marked a positive history of frequent headaches and a surgical history of a total hysterectomy, but marked a negative history of skin problems and joint problems (or any other symptoms suggestive of lupus at that time). 

Because the Veteran's entrance examination in this case did not find evidence of a lupus, the Veteran is entitled to a presumption of soundness under 38 U.S.C.A. §§1111, 1137 (West 2002).  However, the Board must consider whether the presumption of soundness is rebutted by clear and unmistakable evidence.

The record shows that the Veteran participated in ACDUTRA from June 6, 1979 to June 26, 1979.  On June 26, 1979, the Veteran was hospitalized for five days for complaints of aches and pains.  A July 1979 discharge summary shows that the Veteran initially presented with complaints of aches and pains.  Diagnostic testing revealed elevated levels of protein and globulin, and a positive result for ANA with homogenous pattern.  It was noted that the Veteran reported a thirteen year history of systemic complaints of joint pains and skin rashes.  Physical examination revealed no evidence of any skin problems, but there was evidence of mild aches and pains in the proximal joints of her hands.  Based on the history of the joint pains and other findings from the examination, the examiner felt that the Veteran "probably had systemic lupus erythematosus".  It was further noted that the Veteran's disorder appeared to be related to photosensitivity and she was warned to take precautions with sun exposure.  

Subsequent treatment records show that the Veteran continued to receive treatment for lupus.  The record next contains a report of medical history dated February 1986.  This report shows that the examiner noted that the Veteran had a diagnosis of systemic lupus erythematosus for the past four years.  There was no indication that her disorder existed prior her enlistment into service. 

Subsequent post-service treatment records continue to show that the Veteran receive treatment for lupus. 

Because medical evidence dated at the time of the Veteran's entrance into service failed to show a history of symptoms related to lupus, the Board finds that the evidence of record does not clearly and unmistakably show that lupus preexisted the Veteran's entrance into service and that the presumption of soundness therefore has not been rebutted in this case. 

Having established that the Veteran is entitled to a presumption of soundness, the next step of the inquiry is to determine whether the Veteran developed lupus during active service.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  Active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

Here, the record shows that the Veteran was on ACDUTRA on June 26, 1979, the date on which she was hospitalized for symptomatology that was subsequently related to a diagnosis of systemic lupus erythematosus.  As such, she does achieve veteran status for purposes of being entitled to service connection for systemic lupus erythematosus that was first manifested while on ACDUTRA.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 11 Vet. App. at 419.  

As the evidence of record clearly establishes the first manifestations of systemic lupus erythematosus during a period of ACDUTRA, the criteria for service connection have been satisfied.  See 38 C.F.R. § 3.303. 

The Board notes that it previously denied the Veteran's claim in its October 1985 decision, because it determined that the Veteran's systemic lupus erythematosus existed prior to her period of service.  The Board based its decision on the treatment records that showed the Veteran reported a thirteen year history of systemic complaints of joint pains and rashes.  The Board notes that other than the appellant's recorded statement, there was no other medical evidence of record that showed any findings indicative of systemic lupus erythematosus prior to June 1979.  Moreover, at the time of the February 1975 entrance examination, the physical examinations revealed no abnormal findings.

The record lacks any statement that discusses or identifies any medical evidence that shows the Veteran's systemic lupus erythematosus clearly and unmistakably pre-existed her period of active service.  Additionally, the Veteran has denied being treated for, or diagnosed with, systemic lupus erythematosus prior to 1979.  There is no medical evidence that clearly and unmistakably shows that the Veteran's systemic lupus erythematosus existed prior to her period of service.  The Veteran is therefore presumed to have been in sound medical condition at the time of her entrance into her period of service.   See 38 U.S.C.A. § 1111, VAOPGCPREC 3-2003 (July 16, 2003).

In sum, the evidence of record shows that the Veteran's systemic lupus erythematosus was first diagnosed in June 1979, while she was on ACDUTRA. Therefore, service connection is warranted for systemic lupus erythematosus.  See 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.


ORDER

New and material evidence having been received, the previously denied claim for entitlement to service connection for systemic lupus erythematosus, is reopened. 

Service connection for systemic lupus erythematosus is granted. 



____________________________________________
S.C. KREMBS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


